                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                       No. 7:10-CR-33-F1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 ZACHARY GORE                                     )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Louise Wood Flanagan, United States District Judge, for all

further proceedings. All future documents should reflect the revised case number of 7:10-CR-

33-FL-1.



       SO ORDERED. This the 27th day of July, 2021.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




           Case 7:10-cr-00033-FL Document 84 Filed 07/27/21 Page 1 of 1
